Name: Commission Regulation (EEC) No 3089/87 of 15 October 1987 altering certain time limits given in Regulation (EEC) No 2262/87 laying down rules applying to the export of intervention butter for social use in developing countries
 Type: Regulation
 Subject Matter: marketing;  trade policy;  economic conditions
 Date Published: nan

 16 . 10 . 87 Official Journal of the European Communities No L 293/37 COMMISSION REGULATION (EEC) No 3089/87 of 15 October 1987 altering certain time limits given in Regulation (EEC) No 2262/87 laying down rules applying to the export of intervention butter for social use in developing countries HAS ADOPTED THIS REGULATION : Article 1 In Article 7a (7) of Regulation (EEC) No 2262/87 '1 October 1987' is replaced by '1 November 1987', ' 15 November 1987' by ' 15 December 1987' and ' 15 December 1987' by ' 15 January 1988'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2262/87 (3), as amended by Regulation (EEC) No 2745/87 (4), lays down certain time limits before which the butter is to be taken over, exported or imported, possibly in the form of butteroil ; whereas a delay in publishing Regulation (EEC) No 2745/87 makes these time limits too close ; whereas they should be put back by one month ; Whereas the Management Committee for Milk and Milk Products has not issued an opinion within the time limit set by its Chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20. 3 . 1987, p. 1 . 0 OJ No L 208 , 30 . 7. 1987, p. 18 . (4) OJ No L 264, 15 . 9 . 1987, p. 7.